DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in response to the reply filed July 22, 2022.
Claims 7-11 have been amended.
Claims 12-14 have been newly added.
Claims 1-14 are currently pending and have been examined.
Response to Arguments
Applicant’s arguments filed July 22, 2022 have been fully considered but they are not persuasive.

Regarding the previous rejection under 35 USC 103, Applicant presented the following arguments:
The Office argues that Winkle teaches/suggests the moving body stores an operation schedule including a delivery schedule, and Kasai teaches/suggests a charging schedule. Applicant respectfully disagrees with the Office's position, and asserts that Kasai fails to teach/suggest that a moving body stores a charging schedule for itself. As shown in Kasai's Fig. 1, the remaining time acquisition portion 8 and the charging station information acquisition portion 9 related to the charging state and/or charging schedule of the moving body are included in the simulator 1, i.e., there is no disclosure in Kasai that the information acquired by these components are stored in the moving body (emphasis added). Thus, a person having ordinary skill in the art would not reasonably be motivated to arrive at the configuration disclosed in Applicant's claim 1 based on the teachings of Winkle, Abhyanker, and Kasai, alone or in combination.
Examiner respectfully disagrees. Winkle discloses a moving body storing charge state information for itself, as indicated in the rejection (Winkle [0018], [0051], [0059] evaluate power levels). Winkle also discloses the control circuit of the UAS may determine whether charging is an available remediation option (Winkle [0029]), however Winkle does not provide a schedule of this charging remediation. Winkle does not disclose charging schedule information but does disclose a moving body storing charge information. Examiner notes, that the claims do not provide charging schedule details such as where the charging schedule is generated, what information is contained in the charging schedule, or whether the moving body actually needs to perform the scheduled charging. In other words, the power state information in Winkle has been modified and that information already resides in the moving body. In response to Applicant's arguments against Kasai individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Regarding the previous rejection under 35 USC 103, Applicant presented the following arguments:
Further, with respect to claim 9, Applicant has amended claim 9, solely for the purpose of expediting prosecution, to recite (in-part) "...judge whether the first moving body or the second moving body is available to perform the secondary movement of the package at the desired delivery time frame...". The Office argued that Winkle teaches Applicant's claim 9. See Winkle, paragraphs [0029], [0043], and [0046]-[0049]. The cited portions, however, fail to teach/suggest that whether or not a delivery at the desired delivery time frame is determined by referring to the operation schedule information stored in the moving body (emphasis added). In the least, dependent claims 9 and 2, depending inter alia from independent claim 1, and including further patentable features, are considered patentable at least for these features and/or the reason(s) advanced with respect to independent claim 1.
Examiner respectfully disagrees. Winkle discloses wherein the delivery parameters include available time left for delivery, an allotted time for delivery, and a mission value that ensures timely delivery (Winkle [0029] delivery parameters include available time left for delivery; [0043] flight plan includes allotted delivery time; [0046] a mission value ensures timely delivery; [0048]-[0049] determine if there is sufficient power remaining for autonomous UAS to perform delivery mission). Examiner maintains ensuring a timely delivery as disclosed in Winkle discloses amended claim 9.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2 and 7-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Winkle (U.S. P.G. Pub. 2018/0346225 A1), hereinafter Winkle, in view of Abhyanker (U.S. P.G. Pub. 2014/0180914 A1), hereinafter Abhyanker, in view of Kasai (U.S. P.G. Pub. 2021/0139143 A1), hereinafter Kasai.

Claim 1. 
Winkle discloses a delivery system comprising: 
a vehicle that is configured to accommodate a package and to perform primary movement of the package to a vicinity of a delivery destination (Winkle [0019] mothership may manage a plurality of unmanned aircraft systems; [0047] home location may be a mothership UAS that dispatches autonomous UAS);
a first moving body that is loaded in the vehicle and is configured to perform secondary movement of the package to the delivery destination (Winkle [0019] mothership may manage a plurality of unmanned aircraft systems; [0047] home location may be a mothership UAS that dispatches autonomous UAS);
Regarding the following limitation:
a second moving body that is stationed at the delivery destination or a vicinity thereof and is configured to perform the secondary movement of the package to the delivery destination (Abhyanker [0531]-[0532] order detail view may show multi-copter availability; [0533] user may be able to reserve an available autonomous neighborhood vehicle; [0670], [0686] autonomous neighborhood multi-copter may automatically park itself in a garage structure associated with an operator of the autonomous neighborhood multi-copter);
One of ordinary skill in the art would have recognized that applying the known technique of position one of the plurality of autonomous neighborhood multi-copters available for delivery services at a garage structure of the operator of Abhyanker to the home location of one of the plurality of autonomous UAS of Winkle (Winkle [0047]) would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Abhyanker to the teaching of Winkle would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such an autonomous vehicle located in the vicinity of the delivery destination. Further, applying an autonomous neighborhood muilti-copter available for delivery services at a garage structure of the operator to Winkle, would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow more efficient dispatching of autonomous vehicles for a last mile delivery solution by utilizing the location specific capacity of a delivery destination autonomous vehicle before using the mobile capacity of an autonomous vehicle aboard a mothership thereby reducing the likelihood a motherships autonomous vehicles run out of capacity before the end of the motherships route.
Regarding the following limitation:
wherein the first moving body and the second moving body respectively store operations schedule information maintaining schedules of delivery and charging of the corresponding first or second moving body; 
Winkle discloses wherein the first moving body and the second moving body respectively store operations schedule information maintaining a schedule of delivery (Winkle [0018] mission data; [0024], [0025], [0026] flight plan data may comprise mission parameters; [0043] flight plan includes allotted delivery time and duration) and a state of charge of the corresponding first or second moving body (Winkle [0018], [0051], [0059] evaluate power levels). However, Winkle does not disclose a schedule of charging, but Kasai does (Kasai [0050], [0104] charging plan; [0051] determine whether to charge a moving body; [0054] transport plan for work group of unmanned aircraft or automatic transport robots; [0055] generate more efficient transport plan; [0066] required time calculation is a combination of transport and charging; [0070] determine if a transport plan is able to attain a delivery plan; [0071] transport plan may acquire a charging route). One of ordinary skill in the art would have recognized that applying the known technique of scheduling the charging required for an autonomous vehicle to complete a transportation plan of Kasai to Winkle would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Kasai to the teaching of Winkle would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such planned charging as a part of planning transport. Further, applying planned charging to Winkle, would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow more efficient delivery by allocating packages to transportation vehicles in a way that reduces total charging but still allows completion of the required transportation, as suggested by Kasai [0066]. 
Winkle discloses:
a memory (Winkle [0062]); and 
a processor coupled to the memory (Winkle [0062]) and that is configured to: 
judge, after the primary movement of the package to the vicinity of the delivery destination by the vehicle, whether or not there is a moving body that is available for the secondary movement of the package among the first moving body and the second moving body (Winkle [0019] mothership may manage a plurality of unmanned aircraft systems; [0047] home location may be a mothership UAS that dispatches autonomous UAS; [0048]-[0049] determine if there is sufficient power remaining for autonomous UAS to perform delivery mission); and 
in a case in which the processor judges that there is a moving body that is available for the secondary movement of the package, the processor automatically transmits a control signal to instruct the moving body that is available for the secondary movement of the package to perform the secondary movement of the package (Winkle [0042] complete delivery mission when delivery is complete; [0041], [0049], [0050], [0056] initiate power to autonomous UAS to perform the mission).

Claim 2. 
Winkle in view of Abhyanker and Kasai teaches all the elements of claim 1, as shown above. Additionally, Winkle discloses: 
judge whether or not, among the first moving body and the second moving body, there is a moving body that is available for the secondary movement of the package during a desired delivery time frame that is set for the package (Winkle [0029] delivery parameters include available time left for delivery; [0043] flight plan includes allotted delivery time; [0046] a mission value ensures timely delivery), and
in a case in which it is judged that there is a moving body that is available for the secondary movement of the package during the desired delivery time frame, cause the moving body that is available for the secondary movement of the package to carry out the secondary movement of the package during the desired delivery time frame (Winkle [0042] complete delivery mission when delivery is complete; [0041], [0050], [0056] initiate power to autonomous UAS to perform the mission).

Claim 7. 
Winkle in view of Abhyanker and Kasai teaches all the elements of claim 7 as shown above in claim 1.

Claim 8. 
Winkle in view of Abhyanker and Kasai teaches all the elements of claim 8 as shown above in claim 1.

Claim 9.
Winkle in view of Abhyanker and Kasai teaches all the elements of claim 1, as shown above. Additionally, Winkle discloses: 
wherein the processor is further configured to: 
obtain desired delivery time frame of the package (Winkle [0029] delivery parameters include available time left for delivery; [0043] flight plan includes allotted delivery time; [0046] a mission value ensures timely delivery); and 
judge whether the first moving body or the second moving body is available to perform the secondary movement of the package at the desired delivery time frame by referring to the operations schedule information of the first moving body or the second moving body (Winkle [0019] mothership may manage a plurality of unmanned aircraft systems; [0047] home location may be a mothership UAS that dispatches autonomous UAS; [0048]-[0049] determine if there is sufficient power remaining for autonomous UAS to perform delivery mission; [0056] determine a confidence value of sufficient power remaining).

Claim 10.
Winkle in view of Abhyanker and Kasai teaches all the elements of claim 10 as shown above in claim 9.

Claim 11.
Winkle in view of Abhyanker and Kasai teaches all the elements of claim 11 as shown above in claim 9.

Claim 12.
Winkle in view of Abhyanker and Kasai teaches all the elements of claim 1, as shown above. Additionally, Winkle discloses:
wherein the processor is further configured to the first moving body and the second moving body is configured to 
receive a delivery schedule from the processor (Winkle [0018] mission data; [0024], [0025], [0026] flight plan data may comprise mission parameters; [0043] flight plan includes allotted delivery time and duration),
register the delivery schedule to the operations schedule information (Winkle [0018] mission data; [0024], [0025], [0026] flight plan data may comprise mission parameters; [0043] flight plan includes allotted delivery time and duration), and 
Regarding the following limitation:
register a charging schedule accompanying the registered delivery schedule.
Winkle discloses registering power state information (Winkle [0018], [0051], [0059] evaluate power levels) and remediation by charging (Winkle [0029]). However, Winkle does not disclose a charging schedule, but Kasai does (Kasai [0050], [0104] charging plan; [0051] determine whether to charge a moving body; [0054] transport plan for work group of unmanned aircraft or automatic transport robots; [0055] generate more efficient transport plan; [0066] required time calculation is a combination of transport and charging; [0070] determine if a transport plan is able to attain a delivery plan; [0071] transport plan may acquire a charging route). One of ordinary skill in the art would have recognized that applying the known technique of scheduling the charging required for an autonomous vehicle to complete a transportation plan of Kasai to Winkle would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Kasai to the teaching of Winkle would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such planned charging as a part of planning transport. Further, applying planned charging to Winkle, would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow more efficient delivery by allocating packages to transportation vehicles in a way that reduces total charging but still allows completion of the required transportation, as suggested by Kasai [0066].

Claim 13. 
Winkle in view of Abhyanker and Kasai teaches all the elements of claim 14 as shown above by claim 12.

Claim 14. 
Winkle in view of Abhyanker and Kasai teaches all the elements of claim 14 as shown above by claim 12.

Claim 3-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Winkle in view of Abhyanker and Kasai further in view of Fujiwara (U.S. P.G. Pub. 2019/0212735 A1), hereinafter Fujiwara.

Claim 3. 
Winkle in view of Abhyanker and Kasai teaches all the elements of claim 1, as shown above. However, Winkle does not disclose the following limitation, but Fujiwara does:
notify the delivery destination in a case in which it is judged that there is no moving body that is available for the secondary movement of the package (Fujiwara Fig. 5 [0049] display the delivery method selection screen to the recipient).
One of ordinary skill in the art would have recognized that applying the known technique of notifying a recipient of a delivery problem and receiving a recipient’s selection of an alternative delivery option of Fujiwara to the situation when a vehicle may not complete a delivery in Winkle (Winkle [0045]) would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Fujiwara to the teaching of Winkle would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such recipient selection of an alternative delivery option. Further, applying user input after a delivery problem to Fujiwara, would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow more efficient planning for the recipient by allowing the recipient to account for their schedule outside an original delivery window and thereby reduce the likelihood of a missed delivery attempt. 

Claim 4. 
Winkle in view of Abhyanker, Kasai, and Fujiwara teaches all the elements of claim 3, as shown above. However, Winkle does not disclose the following limitation, but Fujiwara does:  
in a case in which it is judged that there is no moving body that is available for the secondary movement of the package, notify the delivery destination a first option that the package may be secondarily moved in a time frame in which any moving body is available, by a moving body that is available in the time frame, and, in a case in which the first option is selected by the delivery destination, cause the moving body that is available to carry out the secondary movement of the package in the time frame in which the moving body is available (Fujiwara Fig. 5 Item M2 Delivery is postponed; [0050] no change is the selected delivery method).
One of ordinary skill in the art would have been motivated to include the teachings of Fujiwara in the system of Winkle for the same reasons discussed above in claim 3.

Claim 5. 
Winkle in view of Abhyanker, Kasai, and Fujiwara teaches all the elements of claim 3, as shown above. However, Winkle does not disclose the following limitation, but Fujiwara does:  
in a case in which it is judged that there is no moving body that is available for the secondary movement of the package, notify the delivery destination a second option that a recipient of the package may go to the vehicle and pick-up the package, and, in a case in which the second option is selected by the delivery destination, cause the vehicle to traveled to the vicinity of the delivery destination and to stand-by until the recipient arrives (Fujiwara Fig. 5, [0040] delivery vehicle may wait at a waiting place until the trouble disappears; [0042], [0043], [0047], [0050] recipient may select a change to surface transport).
One of ordinary skill in the art would have been motivated to include the teachings of Fujiwara in the system of Winkle for the same reasons discussed above in claim 3.

Claim 6. 
Winkle in view of Abhyanker, Kasai, and Fujiwara teaches all the elements of claim 3, as shown above. However, Winkle does not disclose the following limitation, but Fujiwara does:  
in a case in which it is judged that there is no moving body that is available for the secondary movement of the package, notify the delivery destination a third option that delivery of the package may be cancelled, and, in a case in which the third option is selected by the delivery destination, cancel the secondary movement of the package (Fujiwara Fig. 5, [0041], [0043], [0047], [0050] recipient may select a pick-up place from candidate destinations).
One of ordinary skill in the art would have been motivated to include the teachings of Fujiwara in the system of Winkle for the same reasons discussed above in claim 3.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT M TUNGATE whose telephone number is (571)431-0763. The examiner can normally be reached Monday - Friday, 9:00 - 4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on (571) 272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT M TUNGATE/Primary Examiner, Art Unit 3628